Detailed Action
	This action is in response to amendments file 6/22/2022. Claims 1-20 are pending with claims 1, 2, 6, 10, 12, 13, 16, 18 and 19 having been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1, 10 and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen et al (US 2020/0322155) in view of Kumar et al “Hand-Geometry Recognition Using Entropy-Based Discretization”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2020/0322155) in view of Kumar et al “Hand-Geometry Recognition Using Entropy-Based Discretization”.
With respect to claim 1 Cohen teaches a method, comprising: 
obtaining, by at least one processing device of a service provider, values of one or more predefined features based at least in part on personal information of a given remote user, wherein the values of the one or more predefined features are computed by at least one processing device of the given remote user (see Cohen figure 1B step 180 and paragraph 0054 i.e. The user device 170 then hashes at least a portion of the biometric data to generate a biometric digital signature for the user 175. Then, the user device transmits the biometric digital signature to a verification node 180); and
processing, by the at least one processing device of the service provider, the values of the one or more predefined features based at least in part on personal information to detect one or more predefined anomalies associated with one or more of the given remote user and the at least one processing device of the given remote user, wherein the service provider cannot access the personal information (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).
Cohen does not teach wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider.
Kumar teaches wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider (see Kumar section II. Feature Discretization i.e. The idea of discretization is to project continuous feature values into discrete ones such that the projection preserves important distinction among different users. Fig. 1 illustrates the transformation of continuous feature F into discrete feature F* with values {V1, V2, V3, …., Vn} for n=4. Each value Vi of the new feature F* represents a certain range of numeric values in the original feature F. Discretization methods in the machine learning literature have been categorized into supervised and unsupervised categories. The unsupervised discretization in its simplest form, also known as equal-interval width, divides an observed feature value range into K equal-size bins where the parameter k is provided by the user. Another unsupervised approach for the discretization is to use equal-frequency intervals. This approach sorts the available values of a feature and then assigns them to 1/k of the values in each bin. The supervised approaches also examine the distribution of class labels (users) and are more likely to give higher accuracies. The supervised discretization allows interclass feature dependencies to be captured in the feature discretization and, thus, indirectly promoting accuracy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Kumar to have discretized the biometric features of Cohen since discretization of biometric features offers several advantages. The discrete features are closer to knowledge-level representation than the continuous (nominal) values which may be unstable due to noise or inaccuracies in the feature extraction or image normalization algorithms (see Kumar section II. Feature Discretization). Therefore one would have been motivated to have discretized the one or more of the values of the predefined features.

	
With respect to claim 2 Cohen teaches the method of claim 1, wherein the one or more predefined anomalies associated with one or more of the given remote user and the at least one processing device of the given remote user comprise one or more of a risk anomaly, a security level anomaly, a fraud likelihood anomaly, an identity assurance anomaly, and a behavior anomaly (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).

With respect to claim 4 Cohen teaches the method of claim 1, wherein the at least one processing device associated with the given remote user performs a data normalization comprising one or more of setting one or more missing values, performing one or more predefined numerical transformations and performing one or more predefined pre-processing operations ((see Cohen paragraph 0054 i.e. The user device 170 then hashes at least a portion of the biometric data to generate a biometric digital signature for the user 175).

With respect to claim 6 Cohen teaches the method of claim 1, wherein the one or more predefined features based at least in part on the personal information of the given remote user relate to one or more of a location of the given remote user and device-specific information for a device of the user (see Cohen paragraph 0076 i.e. In this figure, GPS data 1221, biometric data 1222, and/or personal data 1223 from the user 105 is hashed using a fuzzy hash algorithm (or alternatively a hash algorithm) to generate a biometric digital signature 1230 for the user 105).

With respect to claim 8 Cohen teaches the method of claim 1, wherein the at least one processing device of the service provider computes one or more additional features not associated with personal information of the given remote user (see Cohen paragraph 0076 i.e. In this figure, GPS data 1221, biometric data 1222, and/or personal data 1223 from the user 105 is hashed using a fuzzy hash algorithm (or alternatively a hash algorithm) to generate a biometric digital signature 1230 for the user 105).

With respect to claim 9 Cohen teaches the method of claim 1, wherein the at least one processing device of the service provider initiates one or more of predefined remedial steps and predefined mitigation steps to address the detected predefined anomalies (see Cohen paragraph 0077 i.e. FIG. 15 is a diagram illustrating various different types of transactions that may occur after the user 105 is verified by validating the biometric digital signature for the user 105, in accordance with at least one embodiment of the present disclosure. As shown in this figure, the various different types of transactions that may occur include, but are not limited to, the transferring the assignment of data blocks on a blockchain using biometric digital signatures 1510, identification of assignment of data blocks on a blockchain using biometric digital signatures 1520, identification of a user 105 for casting a vote during a voting process 1530, identification of a user 105 for obtaining medical records 1540, identification of user 105 for obtaining travel documentation 1550, and identification of ownership of bank accounts for conducting bank transactions using biometric digital signatures 1560).

With respect to claim 10 Cohen teaches an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (see figure 1 element 143 Processor and element 144 memory); the at least one processing device corresponding to a service provider and being configured to perform the following steps: 
obtaining, by at least one processing device of a service provider, values of one or more predefined features based at least in part on personal information of a given remote user, wherein the values of the one or more predefined features are computed by at least one processing device of the given remote user (see Cohen figure 1B step 180 and paragraph 0054 i.e. The user device 170 then hashes at least a portion of the biometric data to generate a biometric digital signature for the user 175. Then, the user device transmits the biometric digital signature to a verification node 180); and
processing, by the at least one processing device of the service provider, the values of the one or more predefined features based at least in part on personal information to detect one or more predefined anomalies associated with one or more of the given remote user and the at least one processing device of the given remote user, wherein the service provider cannot access the personal information (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).
Cohen does not teach wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider.
Kumar teaches wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider (see Kumar section II. Feature Discretization i.e. The idea of discretization is to project continuous feature values into discrete ones such that the projection preserves important distinction among different users. Fig. 1 illustrates the transformation of continuous feature F into discrete feature F* with values {V1, V2, V3, …., Vn} for n=4. Each value Vi of the new feature F* represents a certain range of numeric values in the original feature F. Discretization methods in the machine learning literature have been categorized into supervised and unsupervised categories. The unsupervised discretization in its simplest form, also known as equal-interval width, divides an observed feature value range into K equal-size bins where the parameter k is provided by the user. Another unsupervised approach for the discretization is to use equal-frequency intervals. This approach sorts the available values of a feature and then assigns them to 1/k of the values in each bin. The supervised approaches also examine the distribution of class labels (users) and are more likely to give higher accuracies. The supervised discretization allows interclass feature dependencies to be captured in the feature discretization and, thus, indirectly promoting accuracy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Kumar to have discretized the biometric features of Cohen since discretization of biometric features offers several advantages. The discrete features are closer to knowledge-level representation than the continuous (nominal) values which may be unstable due to noise or inaccuracies in the feature extraction or image normalization algorithms (see Kumar section II. Feature Discretization). Therefore one would have been motivated to have discretized the one or more of the values of the predefined features.

With respect to claim 11 Cohen teaches the apparatus of claim 10, wherein the one or more predefined anomalies associated with one or more of the given remote user and the at least one second processing device of the given remote user comprise one or more of a risk anomaly, a security level anomaly, a fraud likelihood anomaly, an identity assurance anomaly, and a behavior anomaly (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).

With respect to claim 13 Cohen teaches the apparatus of claim 10, wherein the one or more predefined features based at least in part on the personal information of the given remote user relate to one or more of a location of the given remote user and device-specific information for a device of the user (see Cohen paragraph 0076 i.e. In this figure, GPS data 1221, biometric data 1222, and/or personal data 1223 from the user 105 is hashed using a fuzzy hash algorithm (or alternatively a hash algorithm) to generate a biometric digital signature 1230 for the user 105).

With respect to claim 15 Cohen teaches the apparatus of claim 10, wherein the at least one processing device of the service provider initiates one or more of predefined remedial steps and predefined mitigation steps to address the detected predefined anomalies (see Cohen paragraph 0077 i.e. FIG. 15 is a diagram illustrating various different types of transactions that may occur after the user 105 is verified by validating the biometric digital signature for the user 105, in accordance with at least one embodiment of the present disclosure. As shown in this figure, the various different types of transactions that may occur include, but are not limited to, the transferring the assignment of data blocks on a blockchain using biometric digital signatures 1510, identification of assignment of data blocks on a blockchain using biometric digital signatures 1520, identification of a user 105 for casting a vote during a voting process 1530, identification of a user 105 for obtaining medical records 1540, identification of user 105 for obtaining travel documentation 1550, and identification of ownership of bank accounts for conducting bank transactions using biometric digital signatures 1560).

With respect to claim 16 Cohen teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device of a service provider causes the at least one processing device of the service provider to perform the following steps: 
obtaining, by at least one processing device of a service provider, values of one or more predefined features based at least in part on personal information of a given remote user, wherein the values of the one or more predefined features are computed by at least one processing device of the given remote user (see Cohen figure 1B step 180 and paragraph 0054 i.e. The user device 170 then hashes at least a portion of the biometric data to generate a biometric digital signature for the user 175. Then, the user device transmits the biometric digital signature to a verification node 180); and
processing, by the at least one processing device of the service provider, the values of the one or more predefined features based at least in part on personal information to detect one or more predefined anomalies associated with one or more of the given remote user and the at least one processing device of the given remote user, wherein the service provider cannot access the personal information (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).
Cohen does not teach wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider.
Kumar teaches wherein one or more of the values of the predefined features are one or more of: (i) categorized into discrete category of a plurality of discrete categories and (ii) discretized into a discrete value of a plurality of discrete values, by the at least one processing device of the given remote user prior to providing the one or more of the categorized and the discretized values of the predefined features to the service provider (see Kumar section II. Feature Discretization i.e. The idea of discretization is to project continuous feature values into discrete ones such that the projection preserves important distinction among different users. Fig. 1 illustrates the transformation of continuous feature F into discrete feature F* with values {V1, V2, V3, …., Vn} for n=4. Each value Vi of the new feature F* represents a certain range of numeric values in the original feature F. Discretization methods in the machine learning literature have been categorized into supervised and unsupervised categories. The unsupervised discretization in its simplest form, also known as equal-interval width, divides an observed feature value range into K equal-size bins where the parameter k is provided by the user. Another unsupervised approach for the discretization is to use equal-frequency intervals. This approach sorts the available values of a feature and then assigns them to 1/k of the values in each bin. The supervised approaches also examine the distribution of class labels (users) and are more likely to give higher accuracies. The supervised discretization allows interclass feature dependencies to be captured in the feature discretization and, thus, indirectly promoting accuracy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Kumar to have discretized the biometric features of Cohen since discretization of biometric features offers several advantages. The discrete features are closer to knowledge-level representation than the continuous (nominal) values which may be unstable due to noise or inaccuracies in the feature extraction or image normalization algorithms (see Kumar section II. Feature Discretization). Therefore one would have been motivated to have discretized the one or more of the values of the predefined features.

With respect to claim 17 Cohen teaches the non-transitory processor-readable storage medium of claim 16, wherein the one or more predefined anomalies associated with one or more of the given remote user and the at least one second processing device of the given remote user comprise one or more of a risk anomaly, a security level anomaly, a fraud likelihood anomaly, an identity assurance anomaly, and a behavior anomaly (see Cohen figure 1B step 185 and paragraph 0054 i.e. The verification node then compares the biometric digital signature to a previous biometric digital signature for the user 185. Then, the verification node verifies the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user 190).

With respect to claim 19 Cohen teaches the non-transitory processor-readable storage medium of claim 16, wherein the one or more predefined features based at least in part on the personal information of the given remote user relate to one or more of a location of the given remote user and device-specific information for a device of the user (see Cohen paragraph 0076 i.e. In this figure, GPS data 1221, biometric data 1222, and/or personal data 1223 from the user 105 is hashed using a fuzzy hash algorithm (or alternatively a hash algorithm) to generate a biometric digital signature 1230 for the user 105).

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2020/0322155) in view of Kumar et al “Hand-Geometry Recognition Using Entropy-Based Discretization” in view of Fahrny et al (US 2017/0244729).
With respect to claim 3 Cohen teaches the method of claim 1, but does not disclose wherein the at least one processing device of the service provider communicates with the at least one processing device associated with the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the values of the one or more predefined features.
Fahrny teaches wherein the at least one processing device of the service provider communicates with the at least one processing device associated with the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the values of the one or more predefined features (see Fahrny paragraph 0077 i.e. In step 510, updated hash functions and updated authentication codes may be received from the remote server. The remote server may identify different hash functions to use to validate the updated application process. The computing device may also receive an indication of which portion of the updated application's source code to execute the updated hash function on. The computing device may replace the previously used hash function and authentication for the now updated application process with these updated hash function and authentication code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Fahrny to have updated the hash function and authentication code in response to an updated application process (see Fahrny paragraph 0077 and 0099). Therefore one would have been motivated to have updated the hash function.

With respect to claim 12 Cohen teaches the apparatus of claim 10, wherein the at least one processing device of the service provider communicates with the at least one second processing device of the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the one or more predefined features.
Fahrny teaches wherein the at least one processing device of the service provider communicates with the at least one processing device associated with the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the one or more predefined features (see Fahrny paragraph 0077 i.e. In step 510, updated hash functions and updated authentication codes may be received from the remote server. The remote server may identify different hash functions to use to validate the updated application process. The computing device may also receive an indication of which portion of the updated application's source code to execute the updated hash function on. The computing device may replace the previously used hash function and authentication for the now updated application process with these updated hash function and authentication code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Fahrny to have updated the hash function and authentication code in response to an updated application process (see Fahrny paragraph 0077 and 0099). Therefore one would have been motivated to have updated the hash function.

With respect to claim 18 Cohen teaches the non-transitory processor-readable storage medium of claim 16, wherein the at least one processing device of the service provider communicates with the at least one second processing device of the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the one or more predefined feature.
Fahrny teaches wherein the at least one processing device of the service provider communicates with the at least one processing device associated with the given remote user to provide one or more of an updated data transformation configuration and external data needed for calculation of the one or more predefined feature (see Fahrny paragraph 0077 i.e. In step 510, updated hash functions and updated authentication codes may be received from the remote server. The remote server may identify different hash functions to use to validate the updated application process. The computing device may also receive an indication of which portion of the updated application's source code to execute the updated hash function on. The computing device may replace the previously used hash function and authentication for the now updated application process with these updated hash function and authentication code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Fahrny to have updated the hash function and authentication code in response to an updated application process (see Fahrny paragraph 0077 and 0099). Therefore one would have been motivated to have updated the hash function.

Claims 5, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2020/0322155) in view of Kumar et al “Hand-Geometry Recognition Using Entropy-Based Discretization” in view of Sandeep et al (US 20180212960)
With respect to claim 5 Cohen teaches the method of claim 1, but does not disclose, wherein the at least one processing device associated with the given remote user performs data enrichment to improve a quality of one or more of user data and the one or more predefined features. 
Sandeep teaches wherein the at least one processing device associated with the given remote user performs data enrichment to improve a quality of one or more of user data and the one or more predefined features (see Sandeep paragraph 0050 i.e. As noted above, biometric measurements are often noisy, which can impede authentication through false rejections (i.e., declining to authenticate a user who should be authenticated). A variety of techniques may be used to tune the system the balance between false rejections and false acceptances (i.e., authenticating a user who should not be authenticated). For example, some embodiments may select different subsets of the extracted features, for instance, 20 different random samplings or predetermined selections among a set of 30 extracted features, and each selected subset may be combined with the nonce value to calculate 20 different encrypted values. This set of encrypted values may be sent as described below to provide a plurality of different ways to match to the biometric measurement in case different aspects of the biometric measurement are particularly noisy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Sandeep to A variety of techniques may be used to tune the system the balance between false rejections and false acceptances (see Sandeep paragraph 0050). Therefore one would have been motivated to have performs one or more of a data enrichment to improve a quality of one or more of user data and the one or more predefined features.

	
With respect to claim 7 Cohen teaches the method of claim 1, but does not disclose wherein the obtaining comprises the at least one processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel. 
Sandeep teaches wherein the obtaining comprises the at least one processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel (see Sandeep paragraph 0053 i.e. Next, some embodiments may receive a first encrypted value sent by a remote computing device and an identifier of a user to be authenticated, as indicated by block 74. In some cases, this information may be received via the agent computing device 14 described above, or in some cases from some other computing device, or directly from the user computing device 12 described above. In some cases, this communication may initiate an authentication session in which it is determined whether the user can be authenticated. In some cases, the encrypted value is received via multiple layers of encryption, e.g., TLS encryption may be applied to network traffic, and once TLS decryption is performed, the value may still be encrypted with a lower-level layer of encryption, e.g., with the above described cryptographic hash function). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Sandeep to securely sent the value from the remote computing device over a secure TLS encryption channel to protect the value (see Sandeep paragraph 0053). Therefore one would have been motivated to have securely sent the value from the remote computing device over a secure TLS encryption channel.

With respect to claim 14 Cohen teaches the apparatus of claim 10, but does not disclose wherein the obtaining comprises the at least one second processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel.
Sandeep teaches wherein the obtaining comprises the at least one second processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel (see Sandeep paragraph 0053 i.e. Next, some embodiments may receive a first encrypted value sent by a remote computing device and an identifier of a user to be authenticated, as indicated by block 74. In some cases, this information may be received via the agent computing device 14 described above, or in some cases from some other computing device, or directly from the user computing device 12 described above. In some cases, this communication may initiate an authentication session in which it is determined whether the user can be authenticated. In some cases, the encrypted value is received via multiple layers of encryption, e.g., TLS encryption may be applied to network traffic, and once TLS decryption is performed, the value may still be encrypted with a lower-level layer of encryption, e.g., with the above described cryptographic hash function). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Sandeep to securely sent the value from the remote computing device over a secure TLS encryption channel to protect the value (see Sandeep paragraph 0053). Therefore one would have been motivated to have securely sent the value from the remote computing device over a secure TLS encryption channel.

With respect to claim 20 Cohen teaches the non-transitory processor-readable storage medium of claim 16, but does not disclose wherein the obtaining comprises the at least one second processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel.
Sandeep teaches wherein the obtaining comprises the at least one second processing device of the given remote user sending the values of the one or more predefined features based at least in part on personal information to the service provider over an encrypted channel (see Sandeep paragraph 0053 i.e. Next, some embodiments may receive a first encrypted value sent by a remote computing device and an identifier of a user to be authenticated, as indicated by block 74. In some cases, this information may be received via the agent computing device 14 described above, or in some cases from some other computing device, or directly from the user computing device 12 described above. In some cases, this communication may initiate an authentication session in which it is determined whether the user can be authenticated. In some cases, the encrypted value is received via multiple layers of encryption, e.g., TLS encryption may be applied to network traffic, and once TLS decryption is performed, the value may still be encrypted with a lower-level layer of encryption, e.g., with the above described cryptographic hash function). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Sandeep to securely sent the value from the remote computing device over a secure TLS encryption channel to protect the value (see Sandeep paragraph 0053). Therefore one would have been motivated to have securely sent the value from the remote computing device over a secure TLS encryption channel.



Prior Art
	Zoldi et al (US 2019/0155996) titled “Building Resilient Models To Address Dynamic Customer Data Use Rights” teaches each discretized bin is represented as a binary indicator variable, or could be used to approximate a continuous variable in a set of discrete values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492